Per Curiam.

The covenant appearing in the lease whereby the tenant agreed to pay the stipulated rent without offset or *240deductions may not, without more, be construed as a waiver of the tenant’s statutory right to interpose offsets and counterclaims in this summary proceeding.
The order should be unanimously reversed on the law and facts, with $10 costs to the tenant and the motion to strike out tenant’s counterclaims and offsets denied.
Concur — Pette, Hart and Brown, JJ.
Order reversed, etc.